Citation Nr: 0601501	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  05-01 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected right knee osteomalacia patella, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected left knee osteomalacia patella, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by the RO.  

In March 2005, the Board remanded the veteran's claim in 
order to schedule a Board videoconference hearing.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in June 2005.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The most recent VA examination of the veteran's bilateral 
knees was in June 2004.  

At the June 2005 hearing, the veteran stated that, in his 
opinion, the condition of his service-connected knee 
disabilities had worsened since his last examination. 

In light of the veteran's testimony, the Board is of the 
opinion that a contemporaneous VA examination is warranted.  

Accordingly, this claim is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request information referable to any 
recent medical care received by the 
veteran for his service-connected 
bilateral knee disabilities.  Based on 
the veteran's response, the RO should 
attempt to obtain all clinical records 
from all previously unidentified 
treatment sources, to include treatment 
records from Dr. Patterson at the Raleigh 
Orthopedic Clinic.  The veteran also 
should be notified that he may submit 
competent evidence to support his claim 
for increase.  If the RO's search efforts 
prove unsuccessful, documentation to that 
effect must be added to the claims file.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be examined by an 
orthopedist to evaluate the severity of 
the veteran's service-connected bilateral 
knee disabilities.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  In addition to x-ray 
studies, any other specialized tests 
deemed necessary should be performed.  It 
is requested that the orthopedist include 
range of motion testing.  The examiner 
should indicate whether there is 
instability and/or subluxation, and 
whether it is slight, moderate, or 
severe.  Additionally, the orthopedist is 
requested to determine whether the knee 
disabilities result in weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis.  
The examiner should also express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.  DeLuca v. Brown, 
8 Vet. App. 202, 205 (1995).  The 
examination should include a complete 
rationale for the opinions expressed.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
and an opportunity to respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  The veteran has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

